MEMORANDUM DECISION
                                                                Feb 17 2015, 9:59 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David M. Payne                                            Gregory F. Zoeller
Ryan & Payne                                              Attorney General of Indiana
Marion, Indiana
                                                          J.T. Whitehead
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Christopher R. Hall                                      February 17, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         27A05-1406-CR-267
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Dana J. Kenworthy,
                                                         Judge
Appellee-Plaintiff
                                                         The Honorable Brian McLane,
                                                         Judge Pro Tempore
                                                         Case No. 27D02-1310-FD-449




Vaidik, Chief Judge.



                                      Case Summary


Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015   Page 1 of 11
[1]   Christopher R. Hall was convicted of domestic battery, strangulation, and

      invasion of privacy. On appeal, Hall argues that the trial court erred by

      admitting two pieces of evidence at his trial. We find no error in the admission

      of the challenged evidence, yet we note that any error would have been

      harmless in light of the substantial evidence of Hall’s guilt. We affirm.



                            Facts and Procedural History
[2]   Hall met and married his wife, Erin, in 2011. Their relationship was

      tumultuous; they often fought over Erin’s employment at a local strip club.

      Hall was controlling and discouraged Erin from seeing her family. Tr. p. 113-

      14. During her marriage to Hall, Erin “d[idn’t] really feel like [she] had [a

      life].” Id. at 116.


[3]   In October 2013 Erin “went and got divorce papers.” Id. When Hall learned

      what Erin had done, he “blew up,” began screaming and ripping up the papers,

      and threatened to kill her. Id. at 116-17. Erin filed a police report and obtained

      a no-contact order against Hall, but she and Hall later reconciled. Id. at 118.


[4]   Two months later, Erin returned home one day to find an angry Hall waiting

      for her. Hall called her “a crappy mom” and accused her of “screwing some

      guys.” Id. at 119. Erin tried to ignore Hall, but he only became angrier. He

      threw an ashtray and a box of crackers at her, calling her a “f***ing whore,” a

      “f****ing liar,” and a “f****ing cheater.” Id. at 119-20. He also hit her in the

      face and head and kicked her. Id. at 120, 124-25. At one point, he pinned Erin


      Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015   Page 2 of 11
      down and held her neck in “a choke[-]hold type thing,” and had “his hand over

      [her] mouth and nose . . . .” Id. at 123. Hall repeatedly told Erin, “if you want

      to act like a whore, I’ll treat you like one.” Id.


[5]   Erin called her friend Sasha for help. Id. at 121. Hall began hitting Erin

      repeatedly and trying to take her phone. Id. When he got her phone, Hall

      ended the call and stomped on the phone, breaking it. Id. at 122. Hall and

      Erin’s children witnessed the dispute, and Hall hit Erin while she was holding

      their one-year-old daughter. Id. at 120, 125. Hall eventually released Erin and

      left the home. Id. at 124.


[6]   During Erin’s call to Sasha, Sasha overheard Hall screaming and calling Erin

      names. Sasha asked her boyfriend David to go pick Erin up. When David

      arrived at the house a few minutes later, Erin answered the door. Id. at 77. Her

      “eyes [were] real red where she’d been crying, her face was real red, her neck

      was real red, [and] her hair was all messed up.” Id. One of the children told

      David that “her dad had her mom down choking her, and told her to go

      downstairs so she wouldn’t see it . . . .” Id. at 79. David called the police.


[7]   Police arrived a short time later. They interviewed Erin and photographed her

      injuries. One of the children reported that “Daddy hit Mommy again.” Id. at

      279. An officer observed Erin hunched over and holding her midsection. Id. at

      282-83. He also observed injuries to her neck, cheek, and ribs. Id. at 283.


[8]   Police located Hall and arrested him. The State charged Hall with Class D

      felony intimidation, Class D felony domestic battery in the presence of a child,

      Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015   Page 3 of 11
      Class D felony strangulation, Class A misdemeanor interference with reporting

      of a crime, Class A misdemeanor driving while suspended, and Class A

      misdemeanor invasion of privacy. Appellant’s App. p. 28-30 (charging

      informations). Hall filed a motion for a speedy trial. See id. at 66-67.


[9]   Hall’s jury trial began in April 2014. The State sought to introduce a recording

      of a jail telephone call between Hall and his mother and grandfather. Defense

      counsel objected and argued that the recording lacked probative value. The

      State responded that it was extremely probative because in the recording, Hall

      discussed the dispute, denied the charges against him, and threatened suicide.

      Tr. p. 203. Defense counsel also objected on the grounds that he had not

      received the recording until the day before trial.1 Id. at 189-91. The State

      responded that it was “common to turn over jail calls days before trial because

      it is one of the things we look at last when we’re putting together a case.” Id. at

      188. Defense counsel then requested that the court exclude certain portions of

      the recording—specific statements made by Hall’s mother and grandfather—

      and the court did so.2 Id. at 192-95, 205-09. Defense counsel conceded that

      Hall’s statements were admissible as statements of a party opponent. Id. at 198,

      204.




      1
        The trial court’s only response to this argument appears to be its statement that “I do find, and again I know
      there was late notice on this . . . .” Tr. p. 205.

      2
       Counsel also asked that the recording not be played in full; the end of the recording contained inadmissible
      hearsay statements made by one of the children. The trial court granted this request as well. See Tr. p. 189,
      199.

      Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015            Page 4 of 11
[10]   In addition to redacting portions of the recording, the trial court admonished

       the jury before the recording was played:

               The statements, opinions, questions, and conduct of the other
               individuals participating in the telephone call are hearsay and are
               being admitted for a limited purpose. They are being admitted to
               provide context for any statements made by the defendant. Those
               statements, opinions, questions, or conduct of the other participants in
               the telephone call may not be considered as substantive evidence to
               establish any fact expressed by them. Just as with other forms of
               evidence introduced during the trial, the evidence on the recording of
               the call must conform to the rules of evidence. Because of that, there
               may be times when you notice the effects of the editing process when
               the recording is played in court. You are not to consider any such
               technical imperfections or any of the editing process. The only
               evidence actually presented to you, mainly Mr. Hall’s statements
               during the phone call, should be considered.


       Id. at 340-41. During the call, Hall discussed the dispute, blamed Erin, and

       claimed that Erin injured him. See State’s Ex. 11. He also threatened to

       commit suicide. Id. Hall’s mother and grandfather suggested that Hall battered

       Erin, but Hall repeatedly denied any wrongdoing. Id.


[11]   The State also called Linda Wilk, director of Hands of Hope, a domestic-

       violence program. Tr. p. 218. Wilk testified that she ran domestic-violence,

       sexual-violence, and stalking programs, as well as a domestic-violence shelter,

       and had more than twenty years of experience working in this field. Id. at 218-

       19. Wilk provided a chart illustrating the “escalation of violence”:




       Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015   Page 5 of 11
State’s Ex. 7. Wilk testified that the chart would aid the jury in understanding

her testimony about how domestic violence progresses and why a victim might

not end a violent relationship. Tr. p. 225-26. The State moved to admit the

chart for illustrative purposes. Id. at 227. Defense counsel objected, arguing

that the chart included severe offenses not implicated in this case. Id. In

response, the State argued that Wilk was

        not here [to talk] about this case specifically, she’s here to educate the
        jury on what domestic violence is, and the escalation of violence is
        closely connected to what happens in domestic violence. She in no
        way knows any facts about this case, and if he wants to ask her about,
        you know, “does it always end in death?” “No,” that’s fine, but I think
        this is just used as a tool for her to educate the jury on what happens
        generally.


Id. at 227-28. Defense counsel then objected again based on the fact that Wilk

did not know Erin. Id. at 228. The State reiterated that Wilk had only been

Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015   Page 6 of 11
       called to educate the jury about domestic violence and not to opine about Hall’s

       case. Id. at 231. The trial court overruled defense counsel’s objections. Id.

       Wilk proceeded to discuss the chart and the cyclical nature of domestic violence

       over defense counsel’s continuing objection. During her testimony, Wilk stated

       that she was “not talking about this case” and “honestly [did] not know

       anything about this case.” Id. at 237.


[12]   At the close of the State’s case, Hall testified in his own defense and claimed

       that Erin was the aggressor. See id. at 415-18. To support this theory, defense

       counsel utilized Wilk’s escalation-of-violence chart, asking Hall’s mother to

       note any behaviors on the chart that Erin had engaged in. Id. at 362-66.


[13]   The jury found Hall guilty of domestic battery, strangulation, and invasion of

       privacy. The trial court sentenced Hall to an aggregate four-year term.


[14]   Hall now appeals.



                                  Discussion and Decision
[15]   Hall argues that the trial court erred by admitting the recording of the telephone

       call he made from jail to his mother and grandfather as well as the escalation-

       of-violence chart.


[16]   We review a trial court’s decision regarding the admission of evidence for an

       abuse of discretion. Herron v. State, 10 N.E.3d 552, 556 (Ind. Ct. App. 2014)

       (citation omitted). An abuse of discretion occurs when the trial court’s ruling is

       clearly against the logic, facts, and circumstances presented. Id. We do not
       Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015   Page 7 of 11
       reweigh the evidence, and we consider conflicting evidence most favorable to

       the trial court’s ruling. Id.


[17]   Hall first challenges the admission of his recorded conversation with his mother

       and grandfather. He argues that it should not have been admitted because it

       lacked probative value and was not provided to defense counsel in a timely

       fashion. We disagree.


[18]   The recording had probative value. In the recording, Hall discussed the

       dispute, blamed Erin, and claimed that Erin injured him. He also threatened to

       commit suicide. Hall’s mother’s and grandfather’s statements provided the

       necessary context for Hall’s statements. See Evans v. State, 643 N.E.2d 877,

       882 (Ind. 2006) (the purpose of the doctrine of completeness is “to

       provide context for otherwise isolated comments when fairness requires

       it.”). As for the timeliness issue, Hall sought to exclude the recording at trial,

       but he did not request a continuance. “[A]s a general proposition, the proper

       remedy for a discovery violation is a continuance.” Warren v. State, 725 N.E.2d
828, 832 (Ind. 2000). “Failure to alternatively request a continuance upon

       moving to exclude evidence, where a continuance may be an appropriate

       remedy, constitutes a waiver of any alleged error pertaining to noncompliance

       with the court’s discovery order.” Id. Here, Hall moved to exclude the




       Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015   Page 8 of 11
       recording, but he did not request a continuance.3 Consequently, this issue is

       waived. See id.


[19]   Waiver notwithstanding, Hall succeeded in excluding certain portions of the

       recording. And before the rest of the recording was played, the trial court

       admonished the jury as follows:

                The statements, opinions, questions, and conduct of the other
                individuals participating in the telephone call are hearsay and are
                being admitted for a limited purpose. They are being admitted to
                provide context for any statements made by the defendant. Those
                statements, opinions, questions, or conduct of the other participants in
                the telephone call may not be considered as substantive evidence to
                establish any fact expressed by them. Just as with other forms of
                evidence introduced during the trial, the evidence on the recording of
                the call must conform to the rules of evidence. Because of that, there
                may be times when you notice the effects of the editing process when
                the recording is played in court. You are not to consider any such
                technical imperfections or any of the editing process. The only
                evidence actually presented to you, mainly Mr. Hall’s statements
                during the phone call, should be considered.


[20]   Tr. p. 340-41. Although Hall’s mother and grandfather suggested that Hall

       battered Erin during the call, Hall repeatedly denied any wrongdoing. See

       State’s Ex. 11. We conclude that the trial court’s admonishment—which

       directed the jury to focus on Hall’s statements—cured any possible prejudice




       3
        According to Hall, “the scheduled trial date . . . was the 70th day after filing for the [] speedy trial.”
       Appellant’s Br. p. 20. Hall argues that he needed more time to examine the recording and prepare for its use
       at trial, yet he admits that he did not wish to delay his trial. Ultimately, Hall prioritized his speedy-trial date
       over having additional time to prepare.

       Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015                Page 9 of 11
       or potential for unfair harm from the statements made by Hall’s mother and

       grandfather. See Walker v. State, 988 N.E.2d 341, 347 (Ind. Ct. App. 2013) (a

       trial court’s timely and accurate admonishment to the jury is presumed

       to cure any alleged error in the admission of evidence), trans. denied. We find

       no error here.


[21]   Hall also argues that the trial court erred by admitting the escalation-of-violence

       chart. We need not determine whether the trial court erred in this respect,

       however, because although Hall challenges the chart’s admission, he does not

       challenge the evidence accompanying it—Wilk’s detailed testimony about the

       cyclical nature of domestic violence and the progression of violent relationships.

       Because the challenged evidence was cumulative of Wilk’s testimony, any error

       in its admission would be harmless. See Cole v. State, 970 N.E.2d 779, 784 (Ind.

       Ct. App. 2012) (An error in the admission of evidence does not justify reversal

       if the evidence is cumulative of other evidence presented at trial). Moreover,

       Hall used the challenged evidence to further his defense theory that Erin was

       actually the aggressor. See Tr. p. 362-66 (defense counsel referencing the chart

       and asking Hall’s mother to note any behaviors on the chart that Erin had

       engaged in). Because the escalation-of-violence chart was cumulative of Wilk’s

       testimony and Hall attempted to use the chart to his benefit, Hall’s argument on

       this issue fails.


[22]   Although we reject Hall’s claims of error, we note that any error would be

       harmless in light of the substantial evidence of Hall’s guilt. See Hape v.

       State, 903 N.E.2d 977, 991 (Ind. Ct. App. 2009) (an error in the admission of

       Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015   Page 10 of 11
       evidence is harmless if the conviction is supported by substantial independent

       evidence of guilt that satisfies the reviewing court that there is no substantial

       likelihood that the challenged evidence contributed to the conviction) (citation

       omitted), trans. denied. Specifically, Erin testified that Hall hit, kicked, and

       choked her in front of the children. She also testified that Hall called her

       degrading names and tried to stop her from calling for help. Despite Hall’s

       efforts, Erin’s friend Sasha overheard the dispute and sent her boyfriend to the

       house. When he arrived, he observed that Erin’s eyes, face, and neck were red

       and her hair was disheveled. One of the children said that “her dad had her

       mom down choking her, and told her to go downstairs so she wouldn’t see it . .

       . .” When police arrived, they observed injuries to Erin’s neck, cheek, and ribs,

       and a child reported that “Daddy hit Mommy again.” In light of this evidence

       of Hall’s guilt, any error in the admission of the challenged evidence would

       have been harmless.


[23]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A05-1406-CR-267 | February 17, 2015   Page 11 of 11